      Case 3:18-cr-02823-AJB Document 74 Filed 09/02/20 PageID.507 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 18cr2823 AJB
12                                    Plaintiff,
13   v. HUMBERTO GONZALEZ, Jr.,                        ORDER DENYING DEFENDANT’S
                                                       MOTION FOR COMPASSIONATE
14                                  Defendant.         RELEASE
15                                                     (ECF No. 58 and 63)
16
17          This matter comes before the Court on Defendant’s Motion (ECF No. 58 and
18   63).
19          On December 13, 2019 defendant filed a pro se motion for a reduction of
20   sentence based on family circumstances. (ECF. No. 58) The matter was referred to
21   appointed counsel by the court, and on April 20, 2020, Defense Counsel filed a
22   supplemental memorandum (ECF No. 63). A hearing date and briefing schedule
23   was set, and the Government opposed the motion, and the Defendant replied to the
24   opposition. The Court found no need for oral argument and vacated the hearing and
25   took the motion under submission.
26          The motion is brought under 18 U.S.C. 3582. Defendant has met the statutory
27   exhaustion requirement, and the issue is whether or not the Court finds “extraordinary
28   and compelling reasons to warrant a reduction in sentence under the applicable policy

                                                   1
                                                                                 18cr2823 AJB
      Case 3:18-cr-02823-AJB Document 74 Filed 09/02/20 PageID.508 Page 2 of 3



 1   statements issued by the sentencing commission. 18 U.S.C. 3582 (c)(1)(A)(i). The policy
 2   statements invoke the 18 U.S.C. 3553(a) factors. The Defendant bears the burden to
 3   establish he is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896,899
 4   (8th Cir. 2016).
 5         The facts in dispute are thoroughly laid out in the motion papers and exhibits and
 6   will not be restated fully here. The defendant seeks relief due to the circumstances
 7   surrounding the care of his 9 year old daughter, who is the physical custody of Defendants

 8   71 year old mother. Defendant’s mother is alleged to suffer from dementia/Alzheimer’s

 9   and has been progressively incapable of providing child care. Defendant claims that no

10   one else can care for the young girl.
           Of note, is the fact that defendant sought a departure or variance on these same
11
     facts at the time of sentencing in this case. Defendant’s conviction for Transportation of
12
     Aliens scored an adjusted offense level 13, and with a Criminal History Category VI, his
13
     sentence was projected at 33 to 41 months. (ECF Doc, 65, P. 2). On much the same
14
     evidence presented here, the court departed down to a 21-month sentence based on
15
     “Extraordinary family responsibilities.” Defendant urged the Court at sentencing for a 12
16
     month and 1-day sentence on the mother’s health and daughter’s custody.
17
           The Court did not find the circumstances warranted a greater departure then, nor
18
     are they sufficient currently to qualify as extraordinary or compelling reasons for release
19
     now. On its merits, the Court would deny defendant’s motions. However, a threshold
20
     issue exists.
21
           It is important to note, that a consecutive sentence imposed by another Court for a
22   violation of supervised release brought the overall term to 39 months. This Court
23   sentenced Defendant to 21 months, a period already served.
24         Indeed, given this fact, this Court ordered counsel to supplement their briefing to
25   address the jurisdiction and the mootness of the motions. (ECF No. 63) Defendant seeks
26   a reduction of his 39-month sentence in his motions. The sentence was imposed, in part,
27   in this this case, Case No. 18cr2823 (21 month’s) for Transportation of Aliens for
28   Financial Gain, and another 18 months by Judge Burn’s in case 10cr1009, for a violation

                                                  2
                                                                                      18cr2823 AJB
      Case 3:18-cr-02823-AJB Document 74 Filed 09/02/20 PageID.509 Page 3 of 3



 1   of supervised release following a lengthy sentence for drug smuggling. Judge Burn’s ran
 2   the revocation sentence consecutive to the 21-month transportation sentence and in
 3   consideration of the imposition of that sentence. Defendant states his release date is
 4   January 20, 2021. (ECF No. 63.) As defendant has served over 26 months to date, the
 5   reduction motion appears moot as it relates to this action, and since this court lacks
 6   jurisdiction to address the sentence served on the grounds stated. This Court clearly has
 7   no jurisdiction to alter the sentence of Judge Burn’s and it would be with Judge Burn’s

 8   that defendant’s relief might rest.

 9         The Court finds the Governments authorities and analysis persuasive. See, United

10   States v. Llewlyn, 879 F.3d 1291 (11th Cir. 2018); United States v. Wilson, 799 F. App’x
     792 (11th Cir. 2020) (unpublished).
11
           IT IS SO ORDERED.
12
     Dated: August 18, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                    18cr2823 AJB
